On Remand from the United States Supreme Court

WOODALL, Justice.
In accordance with the June 2, 2003, opinion and order of the United States Supreme Court,1 we vacate the judgment of this Court, which reversed the trial court’s order granting the motion of The Citizens Bank (“the Bank”) to compel Alaf-abco, Inc., to arbitrate its dispute with the Bank and its employees. Alafabco, Inc. v. Citizens Bank, 872 So.2d 798 (Ala.2002). The Supreme Court held that the transaction at issue had a nexus with interstate commerce sufficient to invoke the Federal Arbitration Act, 9 U.S.C. § 1 et seq. Therefore, finding no merit in any other arguments against the arbitrability of the claims asserted against the Bank and its employees by Alafabco, we affirm the trial court’s order directing the parties to proceed to arbitration.
AFFIRMED.
*810HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, HARWOOD, and STUART, JJ., concur.

. Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 123 S.Ct. 2037, 156 L.Ed.2d 46 (2003).